Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 19 and 21-26 are all the claims for this application.
2.	Claim 20 is canceled, Claims 19, 21-26 are amended and new Claims 27-28 are added in the Response of 6/21/2022.
3.	Claims 27-28 are canceled in the Examiner’s Amendment set forth below.
4.	Claims 19 and 21-26 are all the claims under examination.

Information Disclosure Statement
5.	The IDS of 6/21/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) Applicants have amended the specification to rectify those deficiencies for the improper use of the term, e.g., Tween, Tris, ATCC, iVIEW DAB Detection, VEVO, Histoacryl, Nair, Rosetta-gami 2, Capto adhere, Shuffle T7 Express, HiLoad 16/60 Superdex, Benzonase, Nonidet P40, pGEM®-T Easy, FirstChoice™ RLM-RACE Kit, GSTrap FF column, GlutaMax, HiTrap Protein G, which is a trade name or a mark used in commerce.
b) The objection to [00142] for the infinite scope of ranges by the designation “et cetera” is moot in view of the deleted term.
c) The objection to the abstract of the disclosure because it contains both legal language, i.e., “inter alia” and implied language “The invention provides…” is withdrawn in view of the amendments.
  
Claim Objections
7.	The objection to Claims 19-26 because of informalities is withdrawn. 
a) The claims have been amended to reference protein name for plasmalemma vesicle-associated protein (PLVAP).
b) The claims have been amended to reference the full name of the cancer hepatocellular carcinoma (HCC).

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 19-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for canceled Claim 20 and withdrawn for the pending claims.
	a) The rejection of Claims 19-26 for the generic method a conjugate between any coagulating agent and any antibody that binds any ECD epitope on hPLVAP absent a description is withdrawn in view the following amendments to clarify the structural relationships:

    PNG
    media_image1.png
    304
    581
    media_image1.png
    Greyscale

	b) The rejection of Claims 23-24 is withdrawn in view of the amendment to clarify the sequence is a sequence of SEQ ID NO_.
c) The rejection of Claim 26 is withdrawn in view of the amendment to delete the phrase “at least 90% variation.”.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	Applicants have amended the claims to recite that the conjugate moiety is 
    PNG
    media_image2.png
    59
    522
    media_image2.png
    Greyscale




Written Description
10.	The rejection of Claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Applicants have amended the claims to recite 
    PNG
    media_image3.png
    221
    542
    media_image3.png
    Greyscale


Written Description
11.	The rejection of Claim 19 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	The amendment to claim 26 to delete the phrase “at least 90% identical” overcomes the rejection.

Claim Rejections - 35 USC §103
12.	The rejection of Claims 19-21 under 35 U.S.C. 103 as being obvious over USPN 8815240 (published 8/26/14, filed 3/18/09; IDS of 7/16/2019) or USPN 8,821,880 (published 9/2/14; filed 9/9/09; IDS of 7/16/2019) in view of Huang et al. (Science 275:547-550 (1/24/1997); cited in the IDS of 7/16/2019) is withdrawn.
This rejection under 35 U.S.C. 103 is overcome by Applicants statement pursuant to 35 U.S.C. 102(b)(2)(C) on pp. 19-20 of the Response of 6/21/2022 establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See the Exhibits A-C comprising the executed assignment documents included with the Response of 6/21/2022.
The rejection is overcome in view of the claimed method invention as a whole where the anti-PLVAP antibody comprising the recited VH/VL CDR1-3 sequences in conjugation to Tissue Factor having at least 95% sequence identify to the sequence of SEQ ID NO: 1, whereby the conjugate is administered to the patient by infusion directly into one or more tumor-feeding arteries in order to treat HCC, in vivo.

Double Patenting
13.	The rejection of Claims 19-21 on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 8-10 of U.S. Patent No. 8,815,240 in view of Huang is withdrawn. 
The rejection is overcome in view of the claimed method invention as a whole where the anti-PLVAP antibody comprising the recited VH/VL CDR1-3 sequences in conjugation to Tissue Factor having at least 95% sequence identify to the sequence of SEQ ID NO: 1, whereby the conjugate is administered to the patient by infusion directly into one or more tumor-feeding arteries in order to treat HCC, in vivo.
14.	The rejection of Claims 19, 20(b), 22, 23(b), 24-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10400026 (USAN 15/270,430) is withdrawn.
 The terminal disclaimer filed on 6/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10400026 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
15.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric M. Balicky on 8/3/2022.
The application has been amended as follows: 
Claim 27. (Canceled)
Claim 28. (Canceled)

REASONS FOR ALLOWANCE
16.	The following is an examiner’s statement of reasons for allowance:
a) The IDS of 6/21/2022 does not contain literature found to be materially relevant to the patentability of the examined claims for this application.
b) The Examiner’s Amendment to cancel claims 27-28 is to avoid raising new grounds for objection in view of the absence of sequence information for the recited peptide strands in the Sequence Listing on file. 
c) The claimed method invention as a whole, where the anti-PLVAP antibody comprising the recited VH/VL CDR1-3 sequences in conjugation to Tissue Factor having at least 95% sequence identify to the sequence of SEQ ID NO: 1, whereby the conjugate is administered to the patient by infusion directly into one or more tumor-feeding arteries in order to treat HCC, in vivo, is free from the art and supported by the specification as filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
17.	Claims 19 and 21-26 are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643